Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 1 of 8 PageID #: 3678




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      CLARKSBURG

  CYNTHIA D. PAJAK,

         Plaintiff,

  v.                                                  Civil Action No. 1:19-CV-160
                                                      (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

         Defendants.

             MEMORANDUM OPINION AND ORDER GRANTING IN PART
           AND DENYING IN PART PLAINTIFF’S MOTION [ECF NO. 369] TO
           COMPEL UNDER ARMOUR DEFENDANTS TO RESPOND TO HER
           DISCOVERY REQUESTS RELATED TO HER SPOLIATION CLAIMS

         Presently pending before the Court is Plaintiff’s Motion to Compel Defendants Under

  Armour, Inc. and Under Armour Retail, Inc. to Respond to Her Discovery Requests Related to Her

  Spoliation Claims [ECF No. 369], filed on May 7, 2021. Also, the Court is in receipt of Under

  Armour’s response in opposition, thereto, [ECF No. 383], filed on May 13, 2021.

         By Order [ECF No. 370] dated May 10, 2021, Senior United States District Judge Irene M.

  Keeley referred the motion to the undersigned Magistrate Judge for hearing and order as to

  appropriate disposition.

         On May 14, 2021, the undersigned Magistrate Judge conducted a hearing on the subject

  motion and other referred matters, and took the parties’ arguments under advisement.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

         By Order of March 8, 2021, Judge Keeley allowed Plaintiff to amend her Complaint to add

  claims for intentional spoliation, and has allowed for further limited discovery on those claims.


                                                 1
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 2 of 8 PageID #: 3679




  [ECF No. 292]. In the pending motion, Plaintiff seeks an array of information. Plaintiff takes issue

  with Under Armour withholding information which it claims is protected by the attorney-client

  privilege and/or the work product doctrine. According to Plaintiff, Under Armour must provide a

  privilege log so Plaintiff can properly evaluate whether the information sought is properly

  withheld. Moreover, according to Plaintiff, the crime-fraud exception applies here to compel

  production of information otherwise protected by the attorney-client privilege or the work product

  doctrine.

                            II. ISSUES, ANALYSIS, AND DISPOSITION

          The undersigned addresses the overarching issues – namely, whether a privilege log must

  be produced, and whether the crime-fraud exception applies – before delving into the particular

  discovery requests.

                                              A. Privilege Log

          Plaintiff argues that Under Armour’s objections here, based on its assertion of privilege,

  necessitate the production of a privilege log. Under Armour states that it should not be required to

  produce a privilege log for post-litigation communications.

          This Court’s local rules provide that, in making an objection to a discovery request on the

  basis of privilege, including on the basis of attorney work product, certain information must be

  provided in the objection. This information includes what type of document is at issue and its

  subject matter, as well as other identifying information. L.R. Civ. P. 26.04(a)(2)(i)(B)(1).

          In the instant case, it is true that the communications at issue may well have arisen after

  initiation of this litigation. However, it is also true that the aspect of the litigation at issue to which

  the communications pertain – that of the later-added claims for intentional spoliation – also arose

  after the litigation first was brought. It only stands to reason, then, that information and materials



                                                      2
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 3 of 8 PageID #: 3680




  pertaining to those claims which Under Armour claims are privileged would have become germane

  only once those spoliation claims are lodged. The presentation of the issues after the initiation of

  litigation is not dispositive in this particular context. After all, only once litigation was underway

  did Plaintiff develop the theories leading to the spoliation claims, and did the Court allow Plaintiff

  to bring the claims and propound discovery as to the same.

         Thus, based on the foregoing, Plaintiff’s motion here is GRANTED in part insofar as

  Under Armour must produce privilege logs. Under Armour shall produce these privilege logs no

  later than May 28, 2021.

                                      B. Crime-Fraud Exception

         Plaintiff seeks to compel information which would ordinarily be protected from discovery

  by the attorney-client privilege and/or the work product doctrine. Plaintiff argues that she must be

  permitted to obtain such testimony because of the crime-fraud exception to the attorney-client

  privilege and work product doctrine. According to Plaintiff, the crime-fraud exception applies

  because intentional spoliation of evidence is at issue. In a recent order [ECF No. 401] in this matter,

  the undersigned concluded that the crime-fraud exception did not apply in a similar context, and

  FINDS the same here.

         The crime-fraud exception comes into play when a client provides information to an

  attorney or communicates with an attorney so as to further some crime or fraud. In such an

  instance, the attorney-client privilege and work product doctrine may not shield such information

  or communications from discovery by an adverse party. In re Grand Jury Proc. #5 Empanelled Jan.

  28, 2004, 401 F.3d 247, 251 (4th Cir. 2005). “The party asserting the crime-fraud exception . . .

  must make a prima facie showing that the privileged communications fall within the exception.”

  Id. More specifically:



                                                    3
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 4 of 8 PageID #: 3681




          [W]e have held that the party invoking the crime-fraud exception must make a
          prima facie showing that (1) the client was engaged in or planning a criminal or
          fraudulent scheme when he sought the advice of counsel to further the scheme, and
          (2) the documents containing the privileged materials bear a close relationship to
          the client's existing or future scheme to commit a crime or fraud. Prong one of this
          test is satisfied by a prima facie showing of evidence that, if believed by a trier of
          fact, would establish the elements of some violation that was ongoing or about to
          be committed. Prong two may be satisfied with a showing of a close relationship
          between the attorney-client communications and the possible criminal or fraudulent
          activity.

  Id. (citations omitted).

          The undersigned FINDS that the crime-fraud exception does not apply here. As noted in

  the undersigned’s corresponding order [ECF No. 401], by alleging spoliation alone, without more,

  Plaintiff has not demonstrated that a violation was ongoing or about to be committed, nor has she

  shown a close relationship between any attorney-client contact and the spoliation activity alleged.

  These privileges are rarely allowed to be pierced, for good reason. As counsel well knows, these

  privileges undergird our adversarial civil justice system to aid in vigorous presentation of claims

  and defenses, with the aim of achieving the most just result. To apply the crime-fraud exception

  here, without presentation of more, is a bridge too far. Plaintiffs must have more specificity.

          Nonetheless, Plaintiff can and shall be permitted to seek non-privileged and non-work

  product information as set forth below. But to the extent which Plaintiff’s motion seeks to invoke

  the crime-fraud exception to obtain otherwise privileged information, her motion is hereby

  DENIED in part.

                                  C. Particular Discovery Requests

          The undersigned reiterates the Court’s ruling, above, that Plaintiff may not seek

  information protected by the attorney-client privilege or the work product doctrine. However, in

  that context, the undersigned takes the particular discovery requests in dispute in turn.




                                                    4
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 5 of 8 PageID #: 3682




          Request for Admission No. 3, that co-Defendant Brian Boucher (“Boucher”) was acting

  within his employment when he sent text messages to “KG” on mobile phone issued by Under

  Armour. At the hearing before the undersigned on May 15, 2021, Under Armour’s counsel

  indicated that it had responded fully. Plaintiff’s counsel specified that they were seeking an

  admission as to two specific text messages. Under Armour’s counsel responded that they now

  understood more particularly what Plaintiff was seeking, and would respond more fully upon

  further exchange with Plaintiff’s counsel by e-mail. The undersigned directed counsel to copy his

  law clerk on the e-mail exchange, which counsel subsequently did. It appearing that Under Armour

  has supplemented its response here, Plaintiff’s motion here is DENIED as moot.

          Request for Admission No. 9, that those responsible at Under Armour for preserving the

  laptop which Plaintiff utilized while employed at Under Armour were acting within the scope of

  their employment. In its response to Plaintiff’s motion, Under Armour indicated that Under

  Armour has not responded to the discovery request because Plaintiff did not specify acts or

  omissions attributable to some person. At the hearing before the undersigned on May 15, 2021,

  the undersigned directed Under Armour to supplement its response here now that the laptop

  computer in question recently had been located. As with the dispute summarized immediately

  above, counsel copied the undersigned’s law clerk on a follow-up email exchange. It appearing

  that Under Armour has supplemented its response here, Plaintiff’s motion here is DENIED as

  moot.

          Request for Production No. 1, for communications with Boucher regarding his evidence

  preservation obligations. To the extent which Plaintiff seeks information not protected by the

  attorney-client privilege or work product doctrine, Plaintiff’s motion here is GRANTED in part.




                                                 5
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 6 of 8 PageID #: 3683




         Request for Production No.2, for communications with Under Armour’s IT department and

  other departments as to obligation to retain Plaintiff’s laptop. To the extent which Plaintiff seeks

  information not protected by the attorney-client privilege or work product doctrine, Plaintiff’s

  motion here is GRANTED in part.

         Request for Production No. 3, for documents showing Under Armour’s efforts to gather,

  preserve, or archive Plaintiff’s laptop. To the extent which Plaintiff seeks information not

  protected by the attorney-client privilege or work product doctrine, Plaintiff’s motion here is

  GRANTED in part.

         Relatedly, based on the representations of Under Armour’s counsel before the

  undersigned at the hearing on May 14, 2021, Under Armour shall make this device available

  to Plaintiff for inspection. To the extent which counsel for the parties have not already

  arranged for forensic inspection of this device by Plaintiff’s counsel and her IT expert, Under

  Armour shall make the device available for such inspection at its Baltimore, Maryland

  location forthwith, and in any event, within the timeframe for discovery set forth in Judge

  Keeley’s Order of March 8, 2021. [ECF No. 292].

         Request for Production No. 4, for Boucher’s communications concerning the location of

  his iPhone and his responses to Under Armour’s requests for access to his electronic devices and

  media storage. To the extent which Plaintiff seeks information not protected by the attorney-client

  privilege or work product doctrine, Plaintiff’s motion here is GRANTED in part.

         Request for Production Nos. 6, 7, 8, 9, pertaining to “Relativity Fest” and corporate e-

  discovery practices. At the hearing before the undersigned on May 14, 2021, Under Armour’s

  counsel indicated that they have provided all responsive non-privileged material in this regard.




                                                   6
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 7 of 8 PageID #: 3684




  Thus, with that representation that all responsive non-privileged material has been provided,

  Plaintiff’s motion here is DENIED in part.

          Request for Production Nos. 15, 16, pertaining to Under Armour’s efforts to preserve any

  evidence/data located on Boucher’s electronic devices and Pajak’s laptop. To the extent which

  Plaintiff seeks information not protected by the attorney-client privilege or work product doctrine,

  Plaintiff’s motion here is GRANTED in part.

          Request for Production No. 17, as to documents regarding efforts to preserve information

  about “M.D.’s” complaints against “A.A.,” “P.C.,” “J.M.” and other Under Armour employees.

  To the extent which Plaintiff seeks information not protected by the attorney-client privilege or

  work product doctrine, Plaintiff’s motion here is GRANTED in part.

          Request for Production No. 18, as to Under Armour’s efforts to locate documents and

  things responsive to any discovery requests in this case. This request is overly broad, unduly

  burdensome, and not proportional to the needs of the case. Plaintiff’s motion here is DENIED in

  part.

          Request for Production No. 19, as to documents pertaining to Under Armour’s knowledge

  of destruction, spoliation, non-retention of anything responsive to discovery served in this case.

  To the extent which Plaintiff seeks information not protected by the attorney-client privilege or

  work product doctrine, Plaintiff’s motion here is GRANTED in part.

          Request for Production Nos. 22, 23, as to the litigation hold notice regarding Plaintiff’s

  electronic devices. To the extent which Plaintiff seeks information not protected by the attorney-

  client privilege or work product doctrine, Plaintiff’s motion here is GRANTED in part.




                                                   7
Case 1:19-cv-00160-IMK-MJA Document 403 Filed 05/21/21 Page 8 of 8 PageID #: 3685




                                         III. CONCLUSION

         Based on the foregoing, and as set forth more particularly herein, Plaintiff’s motion is

  hereby GRANTED in part and DENIED in part. It is all so ORDERED.

         The Clerk of the Court is directed to provide a copy of this Order to all counsel of record,

  as applicable, as provided in the Administrative Procedures for Electronic Case Filing in the United

  States District Court for the Northern District of West Virginia.

         DATED: May 21, 2021




                                                   8
